     Case 3:18-cv-00709-CAB-MDD Document 99 Filed 11/19/20 PageID.953 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    IVAN GOODLOW,                                    Case No.: 3:18-cv-0709-CAB-MDD
12
                                      Plaintiff,
13
                         vs.                           ORDER DENYING MOTION TO
14
                                                       ALTER OR AMEND JUDGMENT
15                                                     PURSUANT TO Fed. R. Civ. P. 59(e)
      CAMACHO, Correctional Officer; Mr.
16    SAGALAS, Correctional Officer; Mr.               (ECF No. 98)
17    SALAS, Correctional Officer; Mrs. Sgt.
      GONZALEZ, Correctional Sergeant; Ms.
18    KELLY, Registered Nurse; Mr. MARIN,
19    Correctional Officer; Ms. Sgt. KEENER,
      Correctional Officer; Dr. GOYAL,
20    Facility Dr.; Mr. HERNANDEZ,
21    Correctional Officer; B. SELF, Appeals
      Coordinator CCII; Sgt. Mrs. SMITH, EOP
22    Sgt
23                                 Defendants.
24
25
26         Ivan Goodlow, (“Plaintiff”) proceeding pro se and in forma pauperis (“IFP”), has
27   filed a Motion to Alter or Amend the Judgment” pursuant to Federal Rules of Civil
28   Procedure 59(e). (ECF No. 98.)

                                                   1
                                                                          3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 99 Filed 11/19/20 PageID.954 Page 2 of 6



 1   I.     Procedural History
 2          On April 9, 2018, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983,
 3   alleging eleven individuals,1 including correctional officers and other staff at R.J.
 4   Donovan Correctional Facility (RJD), violated his civil rights by: (1) using excessive
 5   force against him, in violation of his Eight Amendment rights, (2) retaliating against him,
 6   in violation of his First Amendment rights, (3) depriving him of a meal in violation his
 7   Eighth Amendment rights and (4) filing a false disciplinary report, in violation of his
 8   rights under the Eighth, Ninth and Fourteenth Amendment. (See Compl., ECF No. 1 at 5–
 9   13.)
10          Plaintiff’s Eighth and Fourteenth Amendment claims against Sergeant Keener were
11   dismissed for failing to state a claim; ultimately, without leave to amend. (See ECF No.
12   45, Order Adopting Report and Recommendation Granting Defendants’ partial Motion to
13   Dismiss; ECF No. 54, Order Denying Motion to Amend Fourteenth Amendment claim
14   and Ordering Case to Proceed.) Defendants Gonzalez, Kelly, Goyal, and Hernandez were
15   dismissed because they were never properly served. (See ECF No. 54. at 2.)
16          In addition, Defendants Camacho, Salas, Sigala and Marin filed a motion for
17   summary judgment as to the claims against them, arguing that Plaintiff had failed to
18   properly exhaust his administrative grievances pursuant to 42 U.S.C. § 1997e(a) prior to
19   filing the Complaint. (See ECF No. 69.) On September 24, 2020, this Court granted
20   Defendants Camacho, Salas, Sigala and Marin’s motion for summary judgment,
21   concluding that Plaintiff had exhausted his claims against Defendants only after he filed
22   his action in federal court. (ECF No. 95 at 29–30.) In its Order, however, the Court
23   ///
24
25
26   1
      In his Complaint, Goodlow named the following eleven defendants: Camacho, Salas,
27   Sagalas, Gonzalez, Kelly, Marin, Keener, Goyal, Hernandez, Self, and Smith. (See
     Compl., ECF No. 1 at 2–4.) Ultimately, Plaintiff was only able to serve Camacho, Salas,
28   Sigalas, Marin, Keener, Self and Smith. (See ECF Nos. 24–34.)

                                                   2
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 99 Filed 11/19/20 PageID.955 Page 3 of 6



 1   notified Plaintiff he was free to “bring these now exhausted claims in a new and separate
 2   civil action so long as he does so within the applicable statute of limitations.” (Id. at 30.)
 3         On October 13, 2020, Plaintiff filed the instant Motion to Alter or Amend a
 4   Judgment pursuant to Federal Rules of Civil Procedure 59(e). (ECF No. 98.)
 5   II.   Plaintiff’s Motion to Alter or Amend Judgment
 6         A.     Standard of Review
 7         “A Rule 59(e) motion may be granted if ‘(1) the district court is presented with
 8   newly discovered evidence, (2) the district court committed clear error or made an initial
 9   decision that was manifestly unjust, or (3) there is an intervening change in controlling
10   law.’” Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011) (quoting Zimmerman v.
11   City of Oakland, 255 F.3d 734, 737 (9th Cir. 2001)). This type of motion seeks “a
12   substantive change of mind by the court,” Tripati v. Henman, 845 F.2d 205, 206 n.1 (9th
13   Cir. 1988) (quoting Miller v. Transamerican Press, Inc., 709 F.2d 524, 526 (9th Cir.
14   1983)), and “is an extraordinary remedy which should be used sparingly.” McDowell v.
15   Calderon, 197 F.3d 1253, 1254 n.1 (9th Cir. 1999). Rule 59(e) may not be used to
16   “‘relitigate old matters, or to raise arguments or present evidence that could have been
17   raised prior to the entry of judgment.’” Stevo Design, Inc. v. SBR Mktg. Ltd., 919 F. Supp.
18   2d 1112, 1117 (D. Nev. 2013) (quoting 11 Charles Alan Wright et al., Federal Practice
19   and Procedure § 2810.1 (2d ed. 1995)).
20         B.     Discussion
21         In his Motion, Plaintiff requests the Court reconsider its order granting summary
22   judgment based on Plaintiff’s failure to exhaust administrative remedies prior to filing his
23   Complaint. (See Pl.’s Mot., ECF No. 98, 1–2.) Plaintiff’s Motion does not seek
24   reconsideration based on newly discovered evidence or any intervening change in
25   controlling law. See Ybarra, 656 F.3d at 998. Instead, Plaintiff appears to seek
26   reconsideration on the grounds that he should be excused for failing to complete the
27   administrative appeal process prior to filing his Complaint because he feared retaliation
28   from correctional officers if he waited. (See Pl.’s Mot., ECF No. 98 at 2.) The Court

                                                   3
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 99 Filed 11/19/20 PageID.956 Page 4 of 6



 1   addressed this very argument in its Order granting summary judgment. (See Order, ECF
 2   No. 95 at 22–24.) “A motion for reconsideration may not be used to get a second bite at
 3   the apple.” Campion v. Old Repub. Home Protection Co., Inc., No. 09-cv-00748-
 4   JMA(NLS), 2011 WL 1935967, at *1 (S.D. Cal. May 20, 2011). The purpose of Rule
 5   59(e) is not to “give an unhappy litigant one additional chance to sway the judge.
 6   [A]rguments and evidence [that] were previously carefully considered by the Court, [ ] do
 7   not provide a basis for amending the judgment,” Kilgore v. Colvin, No. 2:12-cv-1792-
 8   CKD, 2013 WL 5425313 at *1 (E.D. Cal. Sept. 27, 2013) (internal quotations omitted),
 9   and “[m]ere doubt[] or disagreement about the wisdom of a prior decision” is insufficient
10   to warrant granting a Rule 59(e) motion. Campion, 2011 WL 1935967 at *1 (quoting
11   Hopwood v. Texas, 236 F.3d 256, 273 (5th Cir. 2000)). For a decision to be considered
12   “clearly erroneous” it must be “more than just maybe or probably wrong; it must be dead
13   wrong.” Id. A “movant must demonstrate a ‘wholesale disregard, misapplication, or
14   failure to recognize controlling precedent.’” Id. (quoting Oto v. Metro. Life Ins. Co., 224
15   F.3d 601, 606 (7th Cir. 2000)); see also Garcia v. Biter, No. 1:13-CV-00599-LJO-SKO-
16   PC, 2016 WL 3879251, at *2 (E.D. Cal. July 18, 2016). Plaintiff has not done so here.
17         Furthermore, as discussed above, in its Order Granting Summary Judgment, the
18   Court notified Plaintiff that although his previously unexhausted claims were dismissed
19   without prejudice, he “may bring these now exhausted claims in a new and separate civil
20   action so long as he does so within the applicable statute of limitations.” (Id. at 30.)
21   Plaintiff has indeed done just that. On October 15, 2020, Plaintiff filed a Complaint
22   pursuant to 42 U.S.C. § 1983 in a new civil action, raising the same claims against nine
23   of the same defendants named in his original complaint in this case.2 (See Goodlow v.
24   Camacho (“Goodlow II”), 3:20-cv-2038-AJB-AGS, ECF No. 1.) On October 30, 2020,
25
26
27   2
      In Goodlow II, Plaintiff names Camacho, Sigala, Salas, Gonzalez, Kelly, Marin,
     Keener, Goyal and Hernandez. (See Goodlow II, ECF No. 1 at 2.)
28

                                                   4
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 99 Filed 11/19/20 PageID.957 Page 5 of 6



 1   United States District Judge Anthony Battaglia issued an Order directing the U.S.
 2   Marshal to effect service of summons Plaintiff’s Complaint in Goodlow II, 20-cv-2038-
 3   AJB-AGS, as to all Defendants, with the exception of Keener,3 on Plaintiff’s behalf. (See
 4   Goodlow II, ECF No. 3 at 9–10) (citing 28 U.S.C. § 1915(d) (“The officers of the court
 5   shall issue and serve all process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P.
 6   4(c)(3) (“[T]he court may order that service be made by a United States marshal ... if the
 7   plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915.”).)
 8           Plaintiff’s Motion to Alter or Amend does not demonstrate that this Court
 9   disregarded, misapplied, or failed to recognize any controlling precedent when it granted
10   summary judgment and dismissed the case without prejudice. Campion, 2011 WL
11   1935967 at *1 (quoting Oto, 224 F.3d at 606); see also Garcia, 2016 WL 3879251, at *2.
12   Thus, because Plaintiff has failed to offer any valid basis upon which the Court might
13   find its September 24, 2020 Order Granting Summary Judgment was erroneous or
14   manifestly unjust, relief is not warranted under Fed. R. Civ. P. 59(e).
15   /////
16   /////
17   /////
18   /////
19   /////
20   /////
21   /////
22
23
     3
      Defendant Keener was dismissed because the claims had been previously litigated and
24   dismissed on the merits rather than due to a failure to exhaust. A prisoner’s complaint is
25   considered frivolous if it “merely repeats pending or previously litigated claims.” Cato v.
     United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. §
26   1915(d)) (citations and internal quotations omitted). Therefore, the Court in Goodlow II
27   dismissed the claims against Keener as duplicative, pursuant to 28 U.S.C. § 1915(e) (2) &
     1915A(b). (See Goodlow II, ECF No. 3 at 7–8, 10 (citing Cato, 70 F.3d at 1105 n.2;
28   Resnick v. Hayes, 213 F.3d 443, 446 (9th Cir. 2000).)

                                                   5
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 99 Filed 11/19/20 PageID.958 Page 6 of 6



 1   III.   Conclusion and Order
 2          Based on the foregoing, the Court DENIES Plaintiff’s Motion to Alter or Amend
 3   Judgment pursuant to Fed. R. Civ. P. 59(e). (ECF No. 98).
 4          IT IS SO ORDERED.
 5   Dated: November 19, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                         3:18-cv-0709-CAB-MDD
